Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Amendment filed 4/07/2021 in response to the Office Action of 10/07/2021 is acknowledged and has been entered.  Claims 13, and 21have been amended.  Claims 11-13 have been cancelled.  Claims 13 and 21-30 are pending and examined.  Claim 22 and 25-30 have been cancelled.  
Claims 13, 21 and 23-24 are pending and examined. 
35 USC § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
not modified by specific structure that performs the function.  
Examiner Note: After further consideration, the position on 35 USC § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) regarding the limitation injecting means for automatic transfer is reversed as set forth above. 
The presumption is rebutted when the function is recited with sufficient structure or material within the claim itself to entirely perform the recited function  
Specification
The specification is objects because the terms Gyrolab, Rexxip F, Reexip N (page 19)  Reexip HN (page 24) see also tables etc., which are trade names or  marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  Appropriate correction is needed. 
Enablement
Claims 13, 21 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as based on a disclosure which is not enabling.  Claims have amended to recite a specific synovial fluid pretreatment step for quantitating FGF-18,  but not included in the claim(s) thus, is not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Roman et. al.  and Gyrolab Assay Development Guide In view of Jaydav et al. (Journal of Immunological Methods, 2012;386, pp22-30) and Deisher et. al.
Roman et. al. teach throughout the publication application methods for using the Gyrolab platform to ligand binding assays in three different assay formats  as representative examples to demonstrate technology performance (Fig 2; page 231, right first paragraph) and compare to the traditional ELISA (Abstract, whole publication).  Roman et. al. teach Gyrolab combines microfluidic technology and fluorescence detection in a fully automated system (Figs 1 and 2).  In particular, immunoassays are carried out on a compact disk (CD).  Reagents and samples flow thru nanoscale etched channels into the CD over streptavidin coated bead columns in a sandwich assay.  The detection antibody is fluorescently labeled to allow visualization by laser (page 228, left column).
Specifically, the method comprises c) immobilizing a biotinylated antibody against a test protein  to a streptavidin column (Fig 2; , page 228 left first paragraph;page 231 left second paragraph), washing the column to remove unbound antibody with a standard wash buffer as for example capture, sample and detection reagents added consecutively each step separated by washes (page 231, left second paragraph);  The platform provides for automatic transfer of the diluted sample to the column via liquid handler by syringe pumps (fig 1) which reads on the instant injection means, and further transferring diluted human synovial fluid sample to the column, thereby contacting the diluted sample with the immobilized biotinylated antibody under conditions in which the antibody binds specifically to the high positively charged protein, 
Roman et al. teach measuring the response produced and  determining a quantity of target protein in the sample by comparing the response produced with the sample to the response produced with a calibration standard (page 229, left first paragraph; tables 2-4).  
Roman et al teach using Gyro lab buffers as for example Rexxip F (page 228, right first paragraph), and washing buffers as for example PBST (page 229 left first paragraph) which are considered standard. 
Roman et. al. do not disclose using a highly charged protein as an analyte in a synovial fluid matrix.  Roman et al do not disclose a pretreatment step with hyaluronidase as claimed. 
Gyrolab Assay Development Guide discloses steps to develop a robust assay on the Gyrolab platform based on streptavidin surface chemistry to quantitate, for detecting and quantifying protein analytes as for example having a pI higher than 8.5 (see table under the heading “Assay Optimization” which reads on the instant highly charged, with biotinylated antibodies specific for the analyte and binding to the streptavidin column.  Step for developing  a robust assay include identifying reagent candidates, screening for reagents, choosing a CD that accommodates assay requirements for sensitivity, titrate reagents, assay optimization and checking for carryover (Whole poster).  Specifically, Gyrolab Assay Development Guide teaches Gyrolab Assay Development Guide such buffer contains salt.  Further Gyrolab Assay Development Guide recommends the method that includes two needle washing steps in combination with suitable Rexxip buffer (see Optimize method section), when the target analyte has a pI higher than 8.5, (see Optimize method section).
Jaydev et. al. teach viscosity of synovial fluid from osteoarthritis joints is greater than from inflammatory joints which makes the analysis challenging, wherein method to reduce viscosity by dilution and hyaluronidase “HAse” treatment are routinely used before a variety of analytical techniques (page 23, left first paragraph).  The pretreatment comprises incubating with a commercial hyaluronidase enzyme having approximately 1200u/ml (2mg/ml) at room temperature for 1 h, followed by centrifuging the sample (page 23, right top 3 paragraphs).  Jaydev et. al. teach sample as treated with hyaluronidase have a reduced intra-assay CV (Fig. 4a) but result in an increased biased  concentrations for the tested analytic, as much as over 300-400 times the expected concentration  (Figs. 4b-c) more than doubled the 2-fold and 4-fold diluted samples that were not treated with the enzyme.  
Jaydev et. al. teach HAse breaks down hyaluronan, chondroitin sulphate and keratan sulphate in the SF matrix and is associated with a reduction in protein-matrix interactions.  The result is a more homogenous and lower viscosity sample. This will reduce pipetting errors thus limiting volume variations that can affect assay accuracy and precision, particularly when working with small volumes. The composition of sample nd paragraph).   Pre-treatment of SF is often performed prior to biological analysis. Dilution alone reduces viscosity, but reduces the assay signal and may even render analytes undetectable (page 28, left 3nd paragraph).
It would have been prima facie obvious, before the effective filing of the claimed invention, to use the Gyrolab assay methods as taught in Roman and Gyrolab Assay Development Guide to assay a highly positively charged analyte is present in a synovial fluid sample wherein the sample is pre-treated with hyaluronidase as taught in Jaydav et al.  
One would be motivated to do so, as the methods of Roman and Gyrolab Assay Development Guide are compatible with high positively charged proteins and the treatment of synovial fluid with hyaluronidase results is a more homogenous and lower viscosity sample as taught in Jaydav et al.to advantageously reduce pipetting errors thus limiting volume variations that can affect assay accuracy and precision needed in for combine microfluidic technology and fluorescence detection in a fully automated system that requires accurate pipetting of Roman and Gyrolab Assay Development Guide.
As the activity of HAse enzyme, time of reaction, sample dilution, all have an effect on the viscosity and determined concentration of the pre-treated synovial fluid sample that influences precision and  accuracy of detection as taught in Jaydav et al.,, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention, to optimize the HAse concentration/reaction time sample dilution to determine a suitable amount of active enzyme that be optimum for Gyrolab platform since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  
In addition, absent any limitation of the HAse activity and sample i.e..diluted or not, the 2mg/ml of HAse in Jaydev et. al.  reads on the instant 20 ug/ml as the 2mg/ml of HAse  can have lower specific activity i.e. be less active thus requiring more amount to achieve the same enzymatic digest. 
Further, one would be motivated to check for carryover for assaying a basic poplypeptide as taught in Gyrolab Assay Development Guide because such buffers and methods for using such buffers are commercially available and already optimized and to ensure appropriate viscosity of the synovial fluid matris subsequent to the HAse digestion taught in Jaydev et. al.
Regarding claims, 22-24, both Gyrolab Assay Development Guide (whole poster)  and Roman (whole publication) , disclose optimizing the assay which necessarily includes a set of synovial samples where all steps are repeated with various Roman, discloses different sized streptavidin column (page 231, left second paragraph),
Roman, Gyrolab Assay Development Guide and  Jaydav et al. do not specifically teach the target analyte  is sprifermin.
Deisher et. al. teach throughout the publication and especially in Abstract, ZFGF5 (aka FGF18) compositions that can be used a therapeutic agent to induce deposition of cartilage and treat cartilage injuries and defect (Abstract) wherein ZFGF5 (SEQ ID NO:2) is identical to the instant SEQ ID NO:1, wherein ZFGF5 compositions can be applied by direct injection into synovial fluid of the joint [0160].  ZFGF5 can be a polypeptide sequence from amino acid 28 (Glu)  to amino acid 196 (Lys) of (SEQ ID NO:2) [0168] and with a Met at a N-terminus ([0023];claims 26-27).  Such a polypeptide reads on the instant sprifermin as defined by the instant specification (page 8, lines 9-18) which is a high basic protein. 
Deisher et. al. teach antibodies specific to different epitopes as for example specific to an N-terminal peptide of SEQ ID NO:2 i.e. residues 40-56 and to a C-terminal peptide of SEQ ID NO:2 i.e. residues 192-207 [0228]-[0229].  Such antibodies can be used for determining the amount of circulation ZFGF5 polypeptides, for detecting and quantitating soluble ZFGF5 polypeptides [0138]  wherein immunoassay include for example ELISA [0137]. 
It would have been prima facie obvious, before the effective filing of the claimed invention, to assay ZFGF5 polypeptides in synovial fluids of treated osteoarthritis Deisher et. al. with the method of Roman et. al. wherein the sample is pretreated prior to the analytical method, as taught in Jaydev et al.
One would be motivated to do so, because proteins ZFGF5 polypeptides are  high positively charged and the Gyrolab Immunoassay Platform is compatible with high positively charged analytes wherein the Gyrolab Immunoassay Platform can model after conventional ELISA for quantitation of therapeutic using small volume samples and can advantageously process a large number of samples with limited reagent and operator involvement as taught in Roman et. al. (Abstract).  Labeling anti- ZFGF5 capture antibodies with biotin, anti- ZFGF5 detection antibodies with Alexa and making recombinant ZFGF5 polypeptides as calibrators was routine and conventional, also taught in Roman et. al. and  Deisher et. al. respectively.  One would also be motivated to pretreat the synovial sample with hyaluronidase prior to assaying for ZFGF5 polypeptides as taught in Jaydev et al. to improve detection.  
As the activity of HAse enzyme, time of reaction, sample dilution, all have an effect on the viscosity and determined concentration of the pre-treated synovial fluid sample that influences precision and  accuracy of detection as taught in Jaydav et al.,, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention, to optimize the HAse concentration/reaction time sample dilution to determine a suitable amount of active enzyme that be optimum for pre-treating a synovial sample for a time i.e. less than 1 hour, to improve the accuracy and p4ecission of the assay for highly charged analyte when using the Gyrolab platform since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 
In addition, absent any limitation of the HAse activity and sample dilution, i.e.diluted or not, the 2mg/ml of HAse in Jaydev et al. reads on the instant 20 ug/ml as the 2mg/ml of HAse  can have lower specific activity i.e. be less active thus requiring more amount to achieve the same enzymatic digest. 
Further, one would be motivated to check for carryover for assaying a basic poplypeptide as taught in Gyrolab Assay Development Guide because such buffers and methods for using such buffers are commercially available and already optimized and to ensure appropriate viscosity of the synovial fluid matrix subsequent to the HAse digestion taught in Jaydev et al..  

Claims 21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable Roman et. al.   Gyrolab Assay Development Guide Jaydav et al. and Deisher et. al. in view of EMD Millipore

Roman et. al.   Gyrolab Assay Development Guide Jaydav et al. and Deisher et. al. 
Roman et. al.   Gyrolab Assay Development Guide Jaydav et al. and Deisher et. al. are silent regarding the high stringency buffers as for example 1.5M NACL and 20% isopropanol. Nevertheless, high stringency buffers as for example 1.5M NACL and 20% isopropanol, were known in the art to be effective regenerants/cleaning agents  ensuring no carryover of proteins as for example Lysozyme, pI 11, on column chromatography, from cycle to cycle (page 6, last paragraph) as disclosed for example in EMD Millipore (see Figs.3, 6).  
It would have been prima facie obvious, before the effective filing of the claimed invention, to assay a highly positively charged ZFGF5  polypeptide with the method Roman, Deisher et. al. and  Jaydav et al. and customize its washing steps of the injection means with additional high stringency buffers as taught EMD Millipore. 
One would be motivated to test various high stringency buffers known as effective cleaning buffers for sticky proteins i.e. positively charged proteins, to specifically address the carryover issues taught in  Roman et. al. , Deisher et. al., Jaydav et al., and  Gyrolab Assay Development Guide to ensure carryover is minimized. 
As both isopropanol and ethanol are organic solvents and used as cleaning agents, a person having ordinary skill in the art would recognize them as equivalents for their use in the high stringency buffers containing 1.5 M NaCL disclosed in  EMD Millipore.  Therefore, because these two organic solvents were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute isopropanol for  ethanol. 


Response to Applicant Arguments
Applicant arguments have been considered but not found persuasive. 
It is noted that the grounds for rejection have been changed.  Nevertheless, in response to applicant argument that like the MSD platform, the Gyrolab platform used in Roman et al. is a solid phase platform, it does not rely on beads and is not prone to bead aggregation, it is noted that in contrast to Applicant assertions the Gyrolab platform is an affinity flow through platform comprising affinity flow through bead columns. In particular, reagents and samples flow thru nanoscale etched channels into the CD over streptavidin coated bead columns in a sandwich assay. The detection antibody is fluorescently labeled to allow visualization by laser (see Roman et al. page 228, left column).
Regarding Applicant argument that Jayadev et al. provide no indication that the hyaluronidase treatment would be useful in a Gyrolab platform, it is noted that there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971). References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA 1969). In this case, Jaydev et. al. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure. The rejection ismaintained for the reasons of record and as set forth above.
Further it is noted that Applicant did not address the motivation basis “one would be motivated to check for carryover for assaying a basic polypeptide as taught in Gyrolab Assay Development Guide because such buffers and methods for using such buffers are commercially available and already optimized and to ensure appropriate viscosity of the synovial fluid matris subsequent to the HAse digestion taught in Jaydev et. al.”
In response to applicant argument that the cited references fail to teach the newly added limitation, it is noted that activity of HAse enzyme, time of reaction, sample dilution have an effect on the viscosity and determined concentration of the pre-treated synovial fluid sample, and it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention, to optimize the HAse concentration/reaction time sample dilution to determine a suitable amount of active enzyme that be optimum for pre-treating a synovial sample for a time i.e. less than 1 hour, to improve the accuracy and p4ecission of the assay for highly charged analyte when using the Gyrolab platform since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 Jaydev et al. reads on the instant 20 ug/ml as the 2mg/ml of HAse  can have lower specific activity i.e. be less active thus requiring more amount to achieve the same enzymatic digest. 
In addition, references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures.  In re Bozek, 163 USPQ 545 (CCPA 1969).  In this case, one would be motivated to optimize the specific activity of the hyaluronidase by varying the amount added to the sample, reaction time to reduce the 1 hour time of Jaydav et al. and sample dilution in order to optimize the sample viscosity for minimizing carryover while improving the sensitivity and accuracy of detection of for example spifermin in synovial fluid in a short time  using the automated Gyrolab. 
Conclusion
All other objections and rejections recited in the Office Action of 10/07/2021 are withdrawn in view of Applicant's amendments and/or arguments. 

No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641